Exhibit 16.1 October 16, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Ladies and Gentlemen: We have read the statements included under Item 4.01 of Form 8-K dated September 25, 2014 of MyGo Games Holding, Inc. to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate toour firm. We have no basis to agree or disagree with other statements of the registrant contained therein. /s/M&K CPAS, PLLC M&K CPAS, PLLC Houston, Texas
